Citation Nr: 1219512	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  06-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for service-connected left shoulder strain, status post arthroscopic Bankart surgery.

2.  Entitlement to an initial rating higher than 10 percent for service-connected right shoulder strain as secondary to left shoulder strain, status post arthroscopic Bankart surgery.

3.  Entitlement to an initial rating higher than 10 percent for service-connected left knee strain with patellofemoral syndrome and chondromalacia patellae.

4.  Entitlement to an initial rating higher than 10 percent for service-connected right knee strain with patellofemoral syndrome and chondromalacia patellae.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) above, which, in pertinent part, granted service connection for left shoulder strain, status post arthroscopic surgery with 0 percent evaluation effective April 1, 2004 (i.e., the day after separation from active service); service connection for right shoulder strain with a 0 percent evaluation effective June 24, 2004 (i.e., the date of the VA medical examination); and service connection for bilateral knee strain with bilateral patellofemoral syndrome and chondromalacia patellae with a 0 percent evaluation effective April 1, 2004.  The Veteran subsequently filed a Notice of Disagreement with respect to the initial ratings assigned for the disabilities in December 2004.  A Statement of the Case (SOC) was issued in March 2005, and a substantive appeal was received in February 2006.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waived objection to untimeliness of substantive appeal by taking actions which led the Veteran to believe that an appeal had been perfected). 

The Veteran presented hearing testimony relevant to his appeal before a Decision Review Officer at the local RO in February 2006.  He also presented hearing testimony relevant to his appeal before the undersigned at a Board hearing held by videoconference in December 2006.  Transcripts of the hearings are of record.

This case was previously remanded by the Board in April 2010 and January 2011 for further evidentiary development and to ensure due process and is now ready for disposition.

In an October 2011 rating decision, the Appeals Management Center (AMC) awarded increased evaluations of 10 percent (from 0 percent) effective April 1, 2004 for each of the following:  left knee strain; left shoulder strain, status post arthroscopic surgery; right shoulder strain; and right knee strain.  Despite the partial increase awarded by the AMC, the claims remain in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

Although the Veteran did not file a formal claim for a TDIU during the course of this claim and appeal, the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For reasons explained in the remand portion of the decision below, we find that the issue has been reasonably raised.  Therefore, the Board has included the issue of entitlement to a TDIU among the other issues on appeal listed above in this decision.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to insure a complete review of the evidence in this case.   

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's left shoulder disability is productive of limitation of motion of the arm to shoulder level or to an even greater degree.  

2.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's right shoulder disability is productive of limitation of motion of the arm to shoulder level or to an even greater degree.  

3.  Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's left knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion to 30 degrees or less, or limitation of leg extension.

4.  Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's right knee disability was manifested by impairment of the tibia and fibula; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's knee disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion to 30 degrees or less, or limitation of leg extension.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for service-connected left shoulder strain, status post arthroscopic surgery, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5024 (2011).

2.  The criteria for an initial evaluation higher than 10 percent for service-connected right shoulder strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5201-5024 (2011).

3.  The criteria for an initial evaluation higher than 10 percent for service-connected left knee strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5019 (2011).

4.  The criteria for an initial evaluation higher than 10 percent for service-connected right knee strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.71a, DC 5019 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In the present case, the Veteran is challenging the initial ratings assigned for his service-connected left shoulder strain, right shoulder strain, left knee strain, and right knee strain following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of an NOD expressing disagreement with the initial ratings assigned for his Veteran's claimed disabilities.  

However, notwithstanding the above, the Board observes that the Veteran was advised how VA determines the disability rating once service connection has been awarded in a March 2006 notice letter.  He was also advised regarding the type of evidence and information he should provide in support of his claims and has been provided with ample opportunity to submit evidence and argument in support of his claims.  He was further advised of the types of evidence VA would obtain or make reasonable efforts to obtain on his behalf.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision and SOC, and the June 2006, August 2010, and October 2011 SSOCs, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in June 2004, June 2005, May 2006, and June 2010 in connection with his claims.  The examination reports have been reviewed and collectively include all relevant findings necessary to evaluate the claims adjudicated herein.  Although the Veteran has asserted that the examination reports are not adequate because they do not portray flare-ups (See January 2012 Post-Remand Brief, page 4), he had the opportunity to describe his symptomatology during flare-ups at the June 2010 VA medical examination, as well as at prior examinations.  His statements were considered by the Board in its evaluation of his claims.  He has also been provided an opportunity to submit evidence pertaining to the severity of his disability during flare-ups during the course of this appeal.  Any such evidence has been considered together with the examination reports in our review of the claim.  For these reasons, the collective reports are deemed adequate for rating purposes.    

The Board notes that the Veteran also underwent a chapter examination in February 2004, prior to discharge.  However, his knees and right shoulder were not examined, and the Veteran's left shoulder was still recovering from surgery.  Therefore, it is not adequate in depicting the severity of the Veteran's claimed disabilities during the claim/appeal period.    

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with this appeal.  

The Board notes that the Veteran's vocational rehabilitation folder is not associated with the claims file.  However, a remand is unnecessary to consider the Veteran's vocational rehabilitation records because they relate to the Veteran's unemployability due to his service-connected disabilities in totality - not any particular disability.  Furthermore, as the ample evidence of record shows that the schedular ratings for each disability adequately contemplate the Veteran's current symptomatology, no extraschedular referral is warranted.     

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Further, because the Veteran was afforded with adequate examination in June 2010 regarding his claimed disabilities and was sent a copy of the August 2010 SSOC to the last known mailing address of record, the Board finds that there has been compliance with the prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review.

II.  Disability Evaluation

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Left shoulder strain

In this case, the Veteran seeks entitlement to an initial evaluation higher than 10 percent for his service-connected left shoulder strain.  His disability is currently rated as 10 percent disabling under hyphenated DC 5024 (i.e., tenosynovitis).  Tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  The Veteran was assigned a 10 percent disability evaluation based on consideration of painful motion of the arm.  See October 2011 rating decision.  The Veteran is right-arm dominant.  See, e.g., June 2004 medical examination report.      

Under DC 5201, limitation of an arm at the shoulder level warrants a 20 evaluation whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent evaluation is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent evaluation is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a, DC 5201.

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for his left shoulder strain.  However, upon review, the Board does not find that the evidence relevant to the appeal period shows that such an increase is warranted.  The Veteran is not shown to be limited in his left arm motion to shoulder level or worse. 

Indeed, the Veteran was able to raise his left arm above shoulder level at the June 2004 VA medical examination.  The examination report shows that he was able to flex and abduct fully with pain only beginning at 100 degrees (i.e., above shoulder level).  

While the Veteran's VA treatment records include general references to his inability to raise his left arm above his head (see, e.g., December 23, 2004 urgent care and February 4, 2005 history and physical notes), none indicate that the degree of limitation demonstrated more closely approximates the schedular criteria for a higher disability evaluation.  No range of motion findings were recorded at those times.   

Significantly, however, the June 2005 VA medical examination report similarly notes that the Veteran was unable to raise his left arm above his head.  Yet, on physical examination of the left shoulder, he was still able to flex to 135 degrees on active motion against gravity, to 150 degrees on passive motion, and to 170 degrees against strong resistance, with pain beginning at 135 degrees on each motion.  He was able to abduct from 0 to 170 degrees on active motion against gravity, to 180 degrees on passive range of motion, and to 160 degrees on range of motion against strong resistance.  There was no additional limitation of motion on repetitive use demonstrated.  Thus, even when it was noted that the Veteran was unable to raise his left arm above his head, he was able to raise his left arm well above shoulder level.     

The Board further notes that the Veteran did not demonstrate limitation of left arm motion to the degree required for a higher rating at the May 2006 medical examination.  Left shoulder examination showed range of active and passive motion with pain starting at 120 degrees of abduction continued up to 155 degrees and pain starting at 150 degrees of forward flexion up to 165 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the shoulder.  It was also noted that there was only mild functional impairment shown.    

Most recently, at the June 2010 VA medical examination, the Veteran was able to demonstrate left arm flexion from 0 to 145 degrees and left arm abduction from 0 to 160 degrees, with pain, and objective evidence of pain following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  

While the Board has considered factors such as pain and stiffness associated with the left shoulder, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion to the extent required for a higher rating at any time relevant to the current appeal period.  DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  In describing his flare-ups at the June 2010 VA medical examination, the Veteran reported that he had severe flare-ups six times a year.  However, he stated that he only had 10-15 minutes of severe pain and mild to moderate pain lasting only two days.  Furthermore, it is notable that one of the Veteran's treating medical providers even commented that the degree of pain reported was not commensurate with the amount of structural damage demonstrated.  See May 2005 VA progress note.  Moreover, the Veteran is already in receipt of a 10 percent rating based on such factors.  See Mitchell, supra.  

Therefore, upon consideration of the foregoing, the Board finds that the overall disability picture associated with the Veteran's left shoulder disability does not more closely approximate the schedular criteria necessary for a higher rating at any time relevant to the current claim/appeal period.  Although the Veteran has some limitation of motion of the left arm with associated pain during the period, the severity of the limitation of motion is not to the extent required for a higher rating.  The Veteran's current 10 percent disability rating already contemplates such symptomatology (i.e., functional loss due to pain).  It is notable that the May 2006 VA medical examiner specifically described the functional impairment involving the left shoulder as "mild", which further suggests that the Veteran is appropriately assigned a 10 percent rating, and no higher, for his left shoulder disability.  The Veteran himself acknowledged that he only had pain in his left shoulder occasionally at the June 2010 VA medical examination.  See examination report, page 2.  While the Veteran's range of motion of the left arm was noted to be "markedly limited" in February 2004 (i.e., prior to discharge), that notation was made while the Veteran was still recovering from a surgical procedure that had taken place two weeks before.  His arm was still in a sling.  He has not demonstrated a limitation of motion to the extent required for an increased rating at any time during the current claim/appeal period.  As stated above, pain alone does not constitute functional loss.  See Mitchell, supra.  Therefore, an increased rating under DC 5201 is not warranted.   

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  

There is no evidence of ankylosis of the scapulohumeral articulation such that an increased rating under DC 5200 is warranted.  

The evidence also does not show that the Veteran is entitled to a higher rating under DC 5202 for impairment of the humerus.  In this regard, the Board recognizes that the Veteran's STRs document a history of dislocations involving the left shoulder during that period.  He also was noted to demonstrate guarding of movement at the June 2010 medical examination.  However, the clinical documentation is completely devoid of any findings of loss of the humeral head (i.e., flail shoulder), nonunion of the humerus (i.e., false flail joint), fibrous union of the humerus, or malunion of the humerus.  Additionally, the Veteran told the June 2010 VA medical examiner that he had a partial dislocation in the fall of 2004 when trying to put a piece of cast iron pipe over his head into a dumpster at work but he reported no other dislocations since leaving service.  The examiner answered "No" when asked if there were recurrent shoulder dislocations.  (See also April 15, 2005 orthopedic clinic note showing that the Veteran denied having any recent shoulder dislocations; June 2005 VA medical examination report, page 5, wherein the Veteran denied having left shoulder dislocation since his Bankart procedure in January 2004.)  We find this evidence to be credible and of great probative value in determining whether there are recurrent dislocations during the period at issue.  Therefore, the preponderance of the evidence weighs against finding recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or infrequent episodes and guarding of movement only at shoulder level shown.  

Furthermore, the evidence does not show that the Veteran has impairment of the clavicle or scapula as manifested by dislocation or nonunion so as to warrant an increased rating under DC 5203.  
 
Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left shoulder disability.  Therefore, no staged rating is warranted.  See Fenderson, supra. 

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran's left shoulder disability as manifested by occasional pain and stiffness and some limitation of arm motion is contemplated by the currently assigned schedular rating.  In this regard, the Board recognizes that the Veteran has reported experiencing tingling down his arm, which he believes is attributable to a pinched nerve.   However, results from a July 2010 private electromyography and nerve conduction study reveal no abnormality found on the EMG.  The reviewing physician noted that there was no electromyographic evidence of cervical radiculopathy or cervical spine stenosis.  The Veteran's reported symptomatology has not been attributed to his left shoulder disability.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Right shoulder strain

In this case, the Veteran seeks entitlement to an initial evaluation higher than 10 percent for his service-connected right shoulder strain.  His disability is currently rated as 10 percent disabling under hyphenated DC 5201-5024 (i.e., tenosynovitis rated as limitation of left arm motion).  Tenosynovitis is to be rated on limitation of motion of the affected part as degenerative arthritis.  The Veteran was assigned a 10 percent disability evaluation based on consideration of x-ray evidence of arthritis together with a noncompensable limitation of joint motion.  See October 2011 rating decision. 

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for his right shoulder strain under DC 5201.  However, upon review, the Board does not find that the evidence relevant to the appeal period shows that such an increase is warranted.  The Veteran is not shown to be limited in his right arm motion to shoulder level or worse. 

Indeed, the Veteran was able to raise his right arm above shoulder level at the June 2004 VA medical examination.  The examination report shows that he was able to flex and abduct fully (i.e., above shoulder level).  

While the Veteran's VA treatment records include general references to his inability to raise his right arm above his head (see, e.g., February 4, 2005 history and physical notes), none indicate that the degree of limitation demonstrated more closely approximates the schedular criteria for a higher disability evaluation.  No range of motion findings were recorded.   

Significantly, however, the June 2005 VA medical examination report similarly notes that the Veteran was unable to raise his right arm above his head.  Yet, on physical examination of the right shoulder, he was still able to flex to 125 degrees on active motion against gravity, with pain at 125 degrees, to 140 degrees on passive motion, with pain beginning at 125 degrees, and to 135 degrees against strong resistance, with pain beginning at 135 degrees.  He was able to abduct from 0 to 145 degrees on active motion against gravity, to 150 degrees on passive range of motion, and to 148 degrees on range of motion against strong resistance, without pain.  There was no additional limitation of motion on repetitive use demonstrated.  Thus, even when it was noted that the Veteran was unable to raise his right arm above his head, he was able to raise it well above shoulder level.     

The Board further notes that the Veteran did not demonstrate limitation of right arm motion to the degree required for a higher rating at the May 2006 medical examination.  Right shoulder examination showed range of active and passive motion with pain starting at 90 degrees of abduction continued up to 165 degrees and pain starting at 125 degrees of forward flexion up to 160 degrees.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the shoulder.  It was also noted that there was only mild functional impairment shown.    

Most recently, at the June 2010 VA medical examination, the Veteran was able to demonstrate right arm flexion from 0 to 158 degrees and right arm abduction from 0 to 180 degrees, with pain, and objective evidence of pain following repetitive motion.  However, there was no additional limitation after three repetitions of range of motion.  

While the Board has considered Deluca factors such as pain and stiffness associated with the right shoulder, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion to the extent required for a higher rating at any time relevant to the current appeal period.  DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  While the Veteran objectively demonstrated pain on use at the June 2010 medical examination, it did not result in functional loss to a compensable degree.  See Mitchell, supra.  Also, in describing his flare-ups at the June 2010 VA medical examination, he stated that they are severe twice per year and only mild to moderate six times per year.  He also stated that the severe flare-ups only lasted 10 to 15 minutes and the mild to moderate flare-ups only lasted two days.  Moreover, the Veteran is already in receipt of a 10 percent rating based on such factors.  Id.     

Therefore, upon consideration of the foregoing, the Board finds that the overall disability picture associated with the Veteran's right shoulder disability does not more closely approximate the schedular criteria necessary for a higher rating at any time relevant to the current claim/appeal period.  Although the Veteran has some limitation of motion of the right arm and has demonstrated pain on examination during the period, the severity of the limitation of motion is not to the extent required for a higher rating.  The Veteran's current 10 percent disability rating already contemplates such symptomatology (i.e., functional loss due to pain).  It is notable that the May 2006 VA medical examiner specifically described the functional impairment involving the right shoulder as "mild", which further suggests that the Veteran is appropriately assigned a 10 percent rating, and no higher, for his right shoulder disability.  An increased rating under DC 5201 is not warranted.   

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  

There is no evidence of ankylosis of the scapulohumeral articulation such that an increased rating under DC 5200 is warranted.  

The evidence also does not show that the Veteran is entitled to a higher rating under DC 5202 for impairment of the humerus.  In this regard, the Board recognizes that the Veteran reported having had two dislocations involving the right shoulder at the Board hearing.  See Board hearing transcript, page 4.  Approximately ten months earlier, at the DRO hearing, he stated that his right shoulder had only been dislocated once.  See DRO hearing transcript, page 2.  On a statement apparently submitted the same day as the DRO hearing, he wrote that his shoulder dislocates four times per year.  Thus, he has offered inconsistent statements regarding the frequency of dislocations despite his competency to report a dislocated shoulder.  He also was noted to demonstrate guarding of movement and crepitus at the June 2010 medical examination.  

However, the clinical documentation is completely devoid of any findings of loss of the humeral head (i.e., flail shoulder), nonunion of the humerus (i.e., false flail joint), fibrous union of the humerus, or malunion of the humerus.  Additionally, the Veteran told the June 2010 VA medical examiner that he had a partial dislocation in the fall of 2004 when trying to put a piece of cast iron pipe over his head into a dumpster at work but he reported no other dislocations since leaving service.  The examiner answered "No" when asked if there were recurrent shoulder dislocations.  See also April 15, 2005 orthopedic clinic note showing that the Veteran denied having any recent shoulder dislocations.  We find this evidence to be more credible and of greater probative value in determining whether there are recurrent dislocations during the period at issue, particularly in light of the Veteran's inconsistent statements noted above.  Therefore, the preponderance of the evidence weighs against finding recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements or such dislocation with infrequent episodes and guarding of movement only at shoulder level shown.  

Furthermore, the evidence does not show that the Veteran has impairment of the clavicle or scapula as manifested by dislocation or nonunion so as to warrant an increased rating under DC 5203.  
 
Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's right shoulder disability.  Therefore, no staged rating is warranted.  See Fenderson, supra. 

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran's right shoulder disability as manifested by pain and some limitation of arm motion is contemplated by the currently assigned schedular rating.  In this regard, the Board recognizes that the Veteran has reported experiencing tingling down his arm, which he believes is attributable to a pinched nerve.  However, results from a July 2010 private electromyography and nerve conduction study were negative.  There was no abnormality found on the EMG.  The reviewing physician noted that there was no electromyographic evidence of cervical radiculopathy or cervical spine stenosis.  The Veteran's reported symptomatology has not been attributed to his right shoulder disability by a competent medical professional.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Left knee strain

The Veteran seeks entitlement to a higher evaluation for his left knee strain.  His disability is currently rated as 10 percent disabling under DC 5019 for bursitis.  Diseases under this diagnostic code are to be rated on limitation of motion of the affected part as degenerative arthritis.  He was awarded a 10 percent rating for functional loss due to painful motion.   

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

DC 5260 provides for a 0 percent rating where there is flexion limited to 60 degrees.  A 10 percent rating is warranted where there is flexion limited to 45 degrees.  A 20 percent rating is warranted where there is flexion limited to 30 degrees, and finally, a 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

In order for the Veteran to receive an evaluation higher than 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected left knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was greater than 30 degrees for the entire claim/appeal period.  For example, at the June 2004 VA medical examination, the Veteran was able to flex the knee to 140 degrees without pain.  Also, at the June 2005 VA medical examination, the Veteran demonstrated left knee flexion to 125 degrees on active motion against gravity and range of motion against strong resistance and to 128 degrees on passive range of motion, without pain and with no additional limitations following repetitive use.  Later, at the May 2006 VA medical examination, the examiner noted that the Veteran was able to flex to 140 degrees on active and passive motion without any complaint.  Most recently, at the June 2010 VA medical examination, he demonstrated flexion of the left knee to 128 degrees, without pain or additional limitations after repetitive motion.  Further, review of the Veteran's treatment records relevant to the claim/appeal period does not show that his left knee flexion has been limited to 30 degrees or less.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of left knee flexion at the June 2005 and June 2010 medical examinations, it is not to the degree required for the assignment of a higher evaluation.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his left knee disability under DC 5261, the evidence must show that he had left leg extension limited to 10 degrees or greater during the period.  The Veteran has demonstrated no such limitation at any time relevant to the claim/appeal period.  He was able to extend the knee fully (i.e., to 0 degrees) at the June 2004, June 2005, May 2006, and June 2010 VA medical examinations.  Review of the Veteran's treatment records relevant to the claim/appeal period contain no findings to indicate that the Veteran's left knee disability is manifested by extension limited to 10 degrees or more.  Therefore, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   

The Board has also considered the Veteran's complaints of pain, locking, giving way, stiffness, and weakness associated with his left knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no clear indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the knee disability for the entire claim/appeal period.  The 10 percent rating was specifically awarded for arthritic process with painful motion but without limitation of motion to a compensable degree.  Finally, it is notable that the Veteran told the June 2010 VA medical examiner that he has no limitation of the knee on motion despite his pain.  See examination report, page 5; see also Mitchell, supra.      
       

Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

Although the Veteran is in receipt of a 10 percent rating for evidence of an arthritic process involving the knee (i.e., patellofemoral syndrome) and painful motion, the most probative evidence does not show that he has had instability of the left knee at any time relevant to the current claim/appeal period.  In this regard, the Board notes that the Veteran has alleged that his left knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  See, e.g., June 2010 VA medical examination report.  Nonetheless, despite the Veteran's assertion to the contrary, the June 2010 VA medical examiner found no clinical signs of instability of the knee at the time of the examination.  Although the Veteran similarly complained of instability involving the knee at the June 2005 VA medical examination and the examiner noted that there was a click at the end of flexion and extension, no instability was conclusively found by the examiner.  Significantly, however, the Veteran acknowledged an occasional cracking sensation of the knee but denied having any instability at the May 2006 VA medical examination.  The examiner noted ligaments were stable and McMurray and drawer tests were negative at that time.  This examination was conducted less than one year after the June 2005 VA medical examination and shows no evidence of instability.  The Veteran even denied having any instability involving the knee when reporting his medical history.  There was also no laxity medially-laterally or anteriorly-posteriorly and McMurray's test was negative at the June 2004 VA medical examination.  Thus, no instability has been objectively demonstrated at any medical examination conducted in connection with the Veteran's claim/appeal.  Further, upon review, there are no findings of instability in treatment records relevant to the claim/appeal.    

The Board finds the objective medical evidence to be more credible and affords it more probative weight than the Veteran's unsupported lay assertions, because the medical evidence includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  Examining medical professionals have not found instability of the knee.  There also appear to be inconsistent statements from the Veteran regarding his experience of instability at VA medical examinations, as noted above.  Thus, his assertions of instability involving the knee are not credible.   For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher rating.    

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is assigned a 10 percent evaluation for functional loss due to painful use when there is evidence of arthritic process and limitation of motion is otherwise noncompensable.  The Veteran's complaints and demonstrated impairment attributable to his left knee disability are adequately contemplated by the 10 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  

Right knee strain

The Veteran seeks entitlement to a higher evaluation for his right knee strain.  His disability is currently rated as 10 percent disabling under DC 5019 for bursitis.  Diseases under this diagnostic code are to be rated on limitation of motion of the affected part as degenerative arthritis.  He was awarded a 10 percent rating for functional loss due to painful motion.   

In order for the Veteran to receive an evaluation higher than 10 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected right knee disability is manifested by flexion limited to 30 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was greater than 30 degrees for the entire claim/appeal period.  For example, at the June 2004 VA medical examination, the Veteran was able to flex the knee to 140 degrees without pain.  Also, at the June 2005 VA medical examination, the Veteran demonstrated knee flexion to 135 degrees on active motion against gravity and passive motion and to 130 degrees against strong resistance, without pain and with no additional limitations following repetitive use.  Later, at the May 2006 VA medical examination, the examiner noted that the Veteran was able to flex to 140 degrees on active and passive motion without any complaint.  Most recently, at the June 2010 VA medical examination, he demonstrated flexion of the right knee to 128 degrees, without pain or additional limitations after repetitive motion.   Further, review of the Veteran's treatment records relevant to the claim/appeal period does not show that his right knee flexion has been limited to 30 degrees or less.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of right knee flexion at the June 2005 and June 2010 medical examinations, it is not to the degree required for the assignment of a higher evaluation.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his right knee disability under DC 5261, the evidence must show that he had right leg extension limited to 10 degrees or greater during the period.  The Veteran has demonstrated no such limitation at any time relevant to the claim/appeal period.  He was able to extend the knee fully (i.e., to 0 degrees) at the June 2004, June 2005, May 2006, and June 2010 VA medical examinations.  Review of the Veteran's treatment records relevant to the claim/appeal period contain no findings to indicate that the Veteran's right knee disability is manifested by extension limited to 10 degrees or more.  Therefore, in consideration of the foregoing, the Board finds that the Veteran's limitation of right knee extension is not limited to the degree required for a separate evaluation under DC 5261 at any time during the claim/appeal period.   

The Board has also considered the Veteran's complaints of pain, locking, giving way, stiffness, and weakness associated with his right knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no clear indication that the Veteran's report of such symptomatology is not credible.  However, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 10 percent disability evaluation for the knee disability for the entire claim/appeal period.  The 10 percent rating was specifically awarded for arthritic process with painful motion but without limitation of motion to a compensable degree.  Finally, it is notable that the Veteran told the June 2010 VA medical examiner that he has no limitation of the knee on motion despite his pain.  See examination report, page 5; see also Mitchell, supra.      

Further, the Board recognizes that a separate rating may be assigned for instability of the knee.  Although the Veteran is in receipt of a 10 percent rating for evidence of an arthritic process involving the knee (i.e., patellofemoral syndrome) and painful motion, the most probative evidence does not show that he has had instability of the right knee at any time relevant to the current claim/appeal period, as explained below.  

In this regard, the Board notes that the Veteran has alleged that his right knee is manifested by instability and he, as a layperson, may be competent to report an unstable knee.  See, e.g., June 2010 VA medical examination report.  Nonetheless, despite the Veteran's assertion to the contrary, the June 2010 VA medical examiner found no clinical signs of instability of the knee at the time of the examination.  Although the Veteran similarly complained of instability involving the knee at the June 2005 VA medical examination, no instability was found by the examiner.  Also, ligaments were stable and McMurray and drawer tests were negative at the May 2006 VA medical examination.  There was no laxity medially-laterally or anteriorly-posteriorly and McMurray's test was negative at the June 2004 VA medical examination.  Thus, no instability has been objectively demonstrated at any medical examination conducted in connection with the Veteran's claim/appeal.  Further, upon review, there are no findings of instability in treatment records relevant to the claim/appeal.    

The Board finds the objective medical evidence to be far more credible and of greater probative weight than the Veteran's unsupported lay assertions, because the medical evidence includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  Examining medical professionals have not found instability of the knee.  Further, the Veteran even denied having any instability when reporting his medical history regarding the knee at the May 2006 VA medical examination, which contradicts his earlier assertions of instability.  The Veteran has not indicated that the statement was inaccurate despite disputing the accuracy of other statements noted in the examination report.  See highlighted duplicate of examination report in volume 2 of claims folder.  For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, impairment of the tibia and fibula, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher rating.    

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's right knee disability.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is assigned a 10 percent evaluation for functional loss due to painful use.  The Veteran's complaints of pain and other Deluca factors together with slight loss of motion are adequately contemplated by the 10 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  
ORDER

1.  Entitlement to an initial rating higher than 10 percent for service-connected left shoulder strain, status post arthroscopic surgery is denied.

2.  Entitlement to an initial rating higher than 10 percent for service-connected right shoulder strain as secondary to left shoulder strain, status post arthroscopic surgery, is denied.

3.  Entitlement to an initial rating higher than 10 percent for service-connected left knee strain with patellafemoral syndrome and chondromalacia patellae is denied.

4.  Entitlement to an initial rating higher than 10 percent for service-connected right knee strain with patellofemoral syndrome and chondromalacia patellae is denied.

REMAND

As stated above, during the pendency of this appeal, the Court held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

Pursuant to the Board's remand, the Veteran underwent medical examination of his service-connected disabilities in June 2010.  At that time, he reported that his usual occupation was a union laborer performing environmental work on natural gas lines; however, he had been unemployed since December 23, 2009 after having been "laid off", with no further elaboration.  The examiner noted that the Veteran's shoulder disabilities as well as his knee disabilities had significant effects on his usual occupation such as difficulty with lifting and carrying and pain.  Furthermore, in statements provided during the course of this claim/appeal, the Veteran has periodically asserted that he has difficulty with his employment due to some combination of his service-connected disabilities.  See, e.g., June 2010 VA medical examination report, page 3 (noting that the Veteran reportedly quit his asbestos removal job because of his shoulders).  Upon consideration of the foregoing, the Board finds that this evidence raises a claim for entitlement to a TDIU.   

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period for response.

2.  Associate the Veteran's vocational rehabilitation folder with the record.

3.  After any additional notification and/or development deemed necessary is undertaken, the TDIU claim should be readjudicated, to include consideration of the Veteran's vocational rehabilitation records.  If any benefit sought on appeal remains denied, the Veteran and should be provided with a Supplemental Statement of the Case with appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


